PER CURIAM:
Ayaz Anwar Khattak appeals the district court’s order dismissing with prejudice his civil action filed under the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Khattak v. United States, No. 1:08-cv-00507-LMB-JFA (E.D. Va. filed June 19, 2008, entered June 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.